COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Vincent Craig Stevenson v. The State of Texas

Appellate case number:   01-13-00452-CR

Trial court case number: 1362966

Trial court:             263rd District Court of Harris County

       On August 22, 2013, we dismissed this appeal for want of jurisdiction. On August 27,
2013, appellant, Vincent Craig Stevenson, filed a “Request to Withdraw Appeal,” requesting that
his “notice of appeal be withdrawn.”
       Accordingly, we dismiss Stevenson’s “Request to Withdraw Appeal” as moot.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: November 7, 2013